Citation Nr: 0412030	
Decision Date: 05/07/04    Archive Date: 05/14/04

DOCKET NO.  03-21 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, that reopened and denied the 
veteran's claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The veteran disagreed 
with this decision in May 2003.  In a statement of the case 
issued to the veteran and his service representative in July 
2003, the RO concluded that no change was warranted in the 
denial of the veteran's service connection claim for PTSD.  
The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in July 2003.

As set forth below, the appeal on this issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

At the outset, the Board observes that, although the RO 
requested in June 2002 that the United States Armed Services 
Center for Research of United Records (USASCRUR) verify 
whether, in fact, the veteran's claimed in-service stressors 
had occurred, a copy of the response from USASCRUR has not 
been obtained and associated with the veteran's claims 
folder.  In this regard, it is noted that a review of the 
claims folder reveals an internal VA "Contact Note" dated 
January 22, 2003, which indicated that USASCRUR had informed 
the RO that a response to the June 2002 request for 
verification of the veteran's claimed in-service stressors 
would be completed by March 2003.  However, to date, a copy 
of this response has not been obtained and associated with 
the claims folder.  Therefore, the Board is of the opinion 
that, on  remand, the response from USASCRUR concerning 
verification of the veteran's claimed in-service stressors 
should be obtained and associated with the veteran's claims 
folder.

The Board also observes that, at the veteran's most recent VA 
psychiatric examination in September 2002, the VA examiner 
diagnosed chronic, severe PTSD.  However, it is unclear from 
a review of the veteran's VA treatment records (which include 
multiple diagnoses of PTSD) whether there is a medical link 
between the veteran's currently diagnosed PTSD and the 
claimed in-service stressors.  Therefore, the Board concludes 
that, on remand, if any of the claimed stressors are 
subsequently verified, the veteran should be scheduled for an 
updated VA PTSD examination in order to determine the nature, 
extent, and etiology of his currently diagnosed PTSD.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
the pending response from the United 
States Center for the Research of Unit 
Records (USASCRUR) concerning 
verification of the veteran's claimed in-
service stressors.  If no such response 
can be obtained, the RO should re-submit 
the original request to USASCRUR dated in 
June 2002 for verification of the 
veteran's claimed in-service stressors.

2.  The RO should contact the veteran and 
his service representative and request 
that they identify any VA and non-VA 
health care providers who have treated 
him for PTSD between his separation from 
service in March 1973 and the present.  
Specifically, the RO should obtain the 
veteran's current treatment records from 
the William Jennings Bryan Dorn VA 
Medical Center, Columbia, South Carolina; 
the VA Outpatient Clinic in Greenville, 
South Carolina; and the VA Medical Center 
in Augusta, Georgia, as well as any other 
pertinent records identified by the 
veteran, which are not currently of 
record.  If no such records can be 
located, the RO should obtain specific 
confirmation of this fact and document it 
in the veteran's claims folder.



3.  If, and only if, USASCRUR provides a 
positive response to the request for 
verification of the veteran's claimed in-
service stressors, or the stressors are 
otherwise verified, the RO should make 
arrangements with the appropriate VA 
medical facility(ies) for the veteran to 
be afforded the following examination: a 
PTSD examination to determine the nature, 
extent, and etiology of the veteran's 
currently diagnosed PTSD.  Send the 
claims folder to the examiner(s) for 
review.  Request that this examination 
include all standard studies and tests.  
All examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth.  The 
examiner(s) also should provide a Global 
Assessment of Functioning (GAF) score for 
symptomatology arising from the veteran's 
currently diagnosed PTSD.  A complete 
rationale for the assigned score should 
be provided.  Based on a review of the 
veteran's complete claims folder, and 
based on the results of the veteran's 
PTSD examination, the examiner(s) should 
comment specifically on whether the 
veteran's PTSD is as likely as not 
related to service or to any incident of 
service, to include any of the claimed 
in-service stressors that are verified by 
USASCRUR.

4.  Then, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for PTSD in light of all 
relevant evidence and pertinent legal 
authority.  The RO should provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.


5.  If the benefit sought on appeal 
remains denied, the veteran and his 
service representative should be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as to the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


